                                                                      Case 2:16-cv-00656-RFB-DJA Document 81
                                                                                                          80 Filed 02/03/21
                                                                                                                   02/02/21 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Bank of America, N.A.
                                                             8                                      UNITED STATES DISTRICT COURT
                                                             9                                           DISTRICT OF NEVADA
                                                            10   BANK OF AMERICA, N.A.,                                Case No.: 2:16-cv-00656-RFB-DJA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                        Plaintiff,
                      LAS VEGAS, NEVADA 89134




                                                            12   v.
AKERMAN LLP




                                                                                                                       MOTION TO REMOVE ATTORNEY
                                                            13   MADEIRA      CANYON     HOMEOWNERS                    FROM ELECTRONIC SERVICE LIST
                                                                 ASSOCIATION; NEVADA ASSOCIATION
                                                            14   SERVICES, INC.; and SFR INVESTMENTS
                                                                 POOL 1, LLC,
                                                            15
                                                                                      Defendants.
                                                            16
                                                                 AND ALL RELATED MATTERS.
                                                            17

                                                            18   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            19                PLEASE TAKE NOTICE that Holly E. Walker, Esq., is no longer associated with the law
                                                            20   firm of Akerman LLP and requests that Ms. Walker be removed from the service list.
                                                            21   ///
                                                            22   ///
                                                            23   ///
                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28
                                                                                                                 1
                                                                 56329610;1
                                                                      Case 2:16-cv-00656-RFB-DJA Document 81
                                                                                                          80 Filed 02/03/21
                                                                                                                   02/02/21 Page 2 of 2




                                                             1                Akerman LLP continues to serve as counsel for Bank of America, N.A. in this action. All

                                                             2   items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                             3   in this action should continue to be directed to Ariel E. Stern, Esq. and Donna M. Wittig, Esq.

                                                             4                DATED this 2nd day of February, 2021.

                                                             5
                                                                                                                AKERMAN LLP
                                                             6
                                                                                                                /s/ Donna M. Wittig, Esq.
                                                             7
                                                                                                                ARIEL E. STERN, ESQ.
                                                             8                                                  Nevada Bar No. 8276
                                                                                                                DONNA M. WITTIG, ESQ.
                                                             9                                                  Nevada Bar No. 11015
                                                                                                                1635 Village Center Circle, Suite 200
                                                            10                                                  Las Vegas, Nevada 89134
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                  Attorneys for Bank of America, N.A.
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                                                            IT IS SO ORDERED.

                                                            14                                                            ___________________________________
                                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                            15
                                                                                                                          __________________________________
                                                                                                                          DATE:_____________________________
                                                            16                                                            DANIEL J. ALBREGTS
                                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                            17

                                                            18                                                            DATED: February 3, 2021

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 56329610;1
